Citation Nr: 1146811	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  96-34 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

VA has determined that the Veteran had valid active duty service from October 3, 1961 to October 2, 1965.  

This matter initially came before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a July 1996 rating decision of the VA Regional Office (RO) in Los Angeles, California.  Jurisdiction was later transferred to the RO in San Diego, California. 

In October 1996, the Veteran testified during a hearing before a decision review officer at the RO.  In November 1998, the Veteran presented testimony before the undersigned Veterans Law Judge at the RO in Los Angeles, California.  Transcripts of both hearings are of record. 

This case has been before the Board and the United States Court of Appeals for Veterans Claims (Court) on numerous occasions.  Most recently, in a September 2010 decision, the Board denied the Veteran's claim for service connection for carpal tunnel syndrome and the Veteran appealed to the Court.  In June 2011, counsel for VA's Secretary and the Veteran's attorney (the parties) filed a Joint Motion for Remand with the Court.  By Order dated later that month, the Court granted the motion, vacating the Board's decision and remanding the matter to the Board for further proceedings consistent with the Joint Motion.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In light of points raised in the Joint Motion, and review of the claims file, the Board finds that further RO action on this matter is warranted.

The Veteran asserts that his bilateral carpal tunnel syndrome is related to the work he performed as a radar man during service.  As noted, VA has determined that the Veteran's service from October 3, 1961 to October 2, 1965 qualified for basic entitlement to VA benefits, but that his service from October 3, 1965 to April 29, 1988 was a bar to VA benefits.  

The Veteran has been diagnosed with bilateral carpal tunnel syndrome.  The service treatment records (STRs) from his second period of service reflect that he was seen with thumb, hand, and wrist-related complaints in 1970.  

The STRs from the first period of service do not contain evidence of hand or wrist-related complaints.  There is no report of a separation examination conducted in connection with the Veteran's first period of service.  However, the Veteran has testified that, as a Navy radar man during the time period that included his first period of service, his duties required continuous motion and movement in his wrists and hands.  The Veteran also submitted medical treatise evidence indicating that carpal tunnel syndrome could be incurred by constant movement of the wrists and hands.  The Veteran also testified that, while he first noticed the carpal tunnel syndrome symptoms in 1970, he started aching gradually prior to that time and these symptoms worsened.  This testimony conflicts with the Veteran's statements during treatment in 1996 that he first noted symptoms attributable to his carpal tunnel syndrome in 1986. 

In October 2009, the Board remanded the claim to obtain a VA examination and medical opinion regarding the etiology of the Veteran's carpal tunnel syndrome.  The report of a March 2010 VA examination reflects a diagnosis of bilateral carpal tunnel syndrome, status post release with residual non-disfiguring scars, with recurrence.  The examiner noted the Veteran's complaints of numbness and tingling sensations in his hands in 1970 and opined that carpal tunnel syndrome started in 1970.  The examiner also noted that the Veteran had been using his hands for repetitive motions, working with tools, as a radar man and that many patients with carpal tunnel syndrome present with nonspecific symptoms in its early stages.

In the Joint Motion, the parties pointed out that the VA examiner's opinion was inadequate because he did not indicate whether it was at least as likely as not that the carpal tunnel syndrome was related to his period of service from October 3, 1961 to October 2, 1965.  Hence, the RO should arrange for further claims file review by the physician that conducted the March 2010 VA examination to obtain a supplemental opinion.  The RO should arrange for the Veteran to undergo further examination only if the March 2010 examiner is unavailable or the requested opinion cannot be provided without an examination of the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for further claims file review by the physician that conducted the March 2010 VA examination to obtain a supplemental opinion. 

The examiner should offer an opinion, consistent with sound medical principles, as to whether the Veteran's bilateral carpal tunnel syndrome is at least as likely as not (50 percent probability or greater) etiologically related to his work as a radar man during active service from October 3, 1961 to October 2, 1965.  

The examiner should provide a complete rationale for his/her opinion. 

If the March 2010 VA examiner is unavailable or the requested opinion cannot be provided without an examination of the Veteran, the RO should arrange for the Veteran to undergo a VA examination by an examiner qualified to make this determination.  

4.  If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



